Citation Nr: 0510874	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  99-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for orthostatic 
lightheadedness (claimed as dizziness), to include as due to 
an undiagnosed illness.  

2.  Entitlement to service connection for chest pain and 
shortness of breath, to include as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for nosebleeds, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for bleeding gums, to 
include as due to an undiagnosed illness.  

5.  Entitlement to service connection for back symptoms 
(claimed as scoliosis), to include as due to an undiagnosed 
illness.  

6.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.  

7.  Entitlement to service connection for blurred vision, to 
include as due to an undiagnosed illness.  

8.  Entitlement to service connection for a foot rash, to 
include as due to an undiagnosed illness.  

9.  Entitlement to service connection for throat pain, to 
include as due to an undiagnosed illness.  

10.  Entitlement to service connection for aching joints, to 
include as due to an undiagnosed illness.  

11.  Entitlement to service connection for stomach pain, to 
include as due to an undiagnosed illness.  

12.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active duty for training from November 1989 
to March 1990 and active duty from October 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision.  The veteran filed a 
notice of disagreement in May 1999, the RO issued a statement 
of the case in October 1999, and the veteran perfected his 
appeal later that same month.  The Board previously remanded 
this case in July 2003.

In October 2002, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who is rendering the final 
determination in these claims and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to  
38 U.S.C.A. § 7107(c) (West 2002). 

The claim concerning orthostatic lightheadedness is addressed 
in the decision portion below.  The remaining claims shown on 
the title page are addressed in the REMAND portion and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from November 28, 1990, to April 20, 1991.  

2.  The veteran has reported dizziness since at least 1995, 
and has sought treatment for this symptom in a clinical 
setting on several occasions thereafter; a VA physician has 
concluded that the veteran has orthostatic lightheadedness, 
but has not otherwise assigned a clinical diagnosis to this 
symptom.




CONCLUSIONS OF LAW

1.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (2004).   

2.  Service connection for orthostatic lightheadedness, as 
due to an undiagnosed illness, is warranted.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317, 
4.87, Diagnostic Code 6204 (as in effect prior to and since 
March 1, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Finally, 
a veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

The veteran's DD Form 214 confirms that he had active duty in 
the Southwest Asia theater of operations from November 28, 
1990, to April 20, 1991.  Therefore, he is a "Persian Gulf 
veteran" (i.e., had active military service in the Southwest 
Asia theater of operations during the Gulf War) as defined by 
38 C.F.R. § 3.317.

The documents currently in the service medical records folder 
reflect that at an October 1989 examination for enlistment in 
the Army Reserves, the veteran denied any history of 
dizziness or fainting spells.  Neurologic examination was 
normal.  Service medical records dated between November 1989 
and January 1995 are not currently available.  However, the 
Board has already concluded that the veteran did, in fact, 
have active duty in the Southwest Asia theater of operations.

At a February 1995 quadrennial examination, the veteran 
reported (in pertinent part) a history of dizziness.  
Neurologic examination was normal.  At a November 1997 
examination, the veteran denied any history of dizziness and 
a neurologic examination was normal.    

At a December 1997 VA examination, the veteran reported (in 
pertinent part) that if he arose from bed quickly in the 
morning, he would feel lightheaded for a few seconds.  He did 
not describe vertigo and had never actually lost 
consciousness.  On examination, he was alert, attentive, and 
oriented to person, place, and time.  Pupils were equal and 
reactive to light.  Following the examination, however, the 
VA physician's impressions included mild orthostatic 
lightheadedness.  

During an August 1998 VA outpatient visit, the veteran 
reported dizziness in the morning and a constant ringing in 
his ears.  After an examination, he was diagnosed as having 
tinnitus (no diagnosis relating to dizziness was made).  The 
veteran continued to complain of morning lightheadedness 
during an outpatient visit in October 1999.  At a February 
2000 local hearing, he complained of constant dizziness.  

At a September 2000 Army Reserves examination, the veteran 
again reported that he would lose consciousness if he got out 
of bed too fast.  At his October 2002 Board hearing, the 
veteran testified that he had lightheadedness in service, and 
that it had remained intermittently since then.

In this case, the veteran has reported symptoms dizziness 
since 1995,  and although a VA examiner has concluded that he 
has "orthostatic lightheadedness," the veteran's dizziness 
has effectively remained undiagnosed.  

Since the veteran's dizziness symptoms began after his period 
of active duty in the Southwest Asia theater of operations, 
they must have been manifested to a degree of 10 percent or 
more not later than December 31, 2006, for purposes of 
service connection under 38 C.F.R. § 3.317.  The most 
analogous rating criteria for dizziness is Diagnostic Code 
6204, which evaluates peripheral vestibular disorders.  38 
C.F.R. § 4.87, Diagnostic Code 6204.  Under this rating 
criteria, occasional dizziness is evaluated as 10 percent 
disabling.  The veteran complained of dizziness in clinical 
settings in February 1995, December 1997, August 1998, 
October 1999, and September 2000.  This arguably rises to the 
level of "occasional dizziness," which warrants a 
compensable rating under Diagnostic Code 6204 and thus 
fulfills the requirements of 38 C.F.R. § 3.317(a)(1)(i).  
Accordingly, the Board concludes that the evidence favors a 
grant of service connection for orthostatic lightheadedness 
as due to an undiagnosed illness.  38 U.S.C.A. § 1117.     

In light of this result, a detailed discussion of VA's 
various duties to notify and assist regarding this claim is 
unnecessary (because any potential failure of VA in 
fulfilling these duties is essentially harmless error).    

ORDER

Service connection for orthostatic lightheadedness, as due to 
an undiagnosed illness, is granted. 

REMAND

Some of the veteran's service medical records have been 
associated with the claims folder.  However, there are no 
service medical records dated between November 1989 and 
January 1995 (nearly a 6-year period which includes the 
veteran's tour of duty in the Southwest Asia theater of 
operations).  

As noted previously, the veteran had active duty for training 
from November 1989 to March 1990 and active duty from October 
1990 to May 1991.  His DD Form 214 indicates that his Reserve 
obligation termination date was in October 1997.  Yet the 
claims folder also indicates that he underwent an Army 
Reserves examination as recently as September 2000, and in an 
October 2001 letter, the U.S. Army Reserve Personnel Command 
confirmed that the veteran was still assigned to a U.S. Army 
Reserve Troop Program Unit.  Therefore, the AMC should 
confirm all the veteran's dates of service in the Army 
Reserves.  

If the veteran is still active in the Army Reserves, then (as 
outlined in M21-1, Part III, Chapter 4.01) his service 
medical records should be held by the personnel office of his 
Service Reserve Unit.  If the veteran has completed his 
Reserves obligation, then the National Personnel Records 
Center (NPRC) should have his records.  However (as noted in 
M21-1, Part III, Chapter 4.01(h)(1)), VA's Records Management 
Center (RMC) might also have copies of the service medical 
records.     

On remand, the AMC should follow the development for service 
medical records as outlined in M21-1, Part III, Chapter 4 and 
complete all logical follow-up development therewith 
(including possibly contacting the veteran's Service Reserve 
Unit, the NPRC, and/or the RMC).  If the missing service 
medical records cannot be obtained, the AMC should advise the 
veteran about alternate sources of evidence (as detailed 
below).  See M21-1, Part III, Chapter 4.25.  

Although the veteran underwent several VA examinations in 
December 1997, the law pertaining to service connection for 
symptoms of an undiagnosed illness has since changed and now 
mandates consideration of "medically unexplained chronic 
multi-symptom illnesses" such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome.  Since the 
veteran is seeking service connection for (among other 
things) fatigue, joint aches, and stomach pain, a new 
examination would be helpful in evaluating his claims (as 
detailed below).  Updated treatment records should be 
obtained before the examination is scheduled.   

Finally, the Board notes that in December 2004 and January 
2005, the veteran submitted three "buddy" statements from 
soldiers who had served with him during the Gulf War.  These 
lay statements include information about the veteran's 
symptoms during and after his service in the Southwest Asia 
theater of operations.   These documents were - obviously - 
received after the RO issued the last supplemental statement 
of the case in October 2004.  Neither the veteran nor his 
representative have waived RO review of these documents, and 
therefore they must be returned for initial consideration.  



Accordingly, the Board REMANDS this case for the following:

1.  Obtain written verification from the 
NPRC of all the specific dates and type 
of the veteran's periods of service 
(including in the Army Reserves).

2.  Ensure that the M21-1 procedures for 
seeking service medical records of 
veterans who have had or currently have 
service in the Army Reserves are 
followed.  See M21-1, Part III, Chapter 
4.01.  

3.  If the service medical records in 
question are not located, develop this 
case according to applicable criteria 
pertaining to disposition of cases where 
service medical records are lost.  This 
includes notifying the veteran that he 
can submit alternate evidence, including, 
but not limited to, statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examination reports.  See 
M21-1, Part III, Chapter 4.25.  

4.   Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him 
since October 2004 (the last time VA 
treatment records were associated with 
the claims file).  Provide him with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also inform the 
veteran that adjudication of his claims 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond. 

5.  Afford the veteran a new examination.  
Ensure that the claims folder is made 
available to the examiner, who should 
carefully review it before the 
examination.  Such tests as the examiner 
deems necessary should be performed.  
Instructions for the examiner:  

a.  Elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to his symptoms 
of bleeding gums, chest 
pain/shortness of breath, back 
symptoms, nosebleeds, fatigue, 
blurred vision, foot rash, throat 
pain, aching joints, stomach pain, 
and headaches, and indicate what 
precipitates and what relieves them.  

b.  Indicate whether there are any 
objective medical indications that 
the veteran is suffering from 
symptoms of bleeding gums, chest 
pain/shortness of breath, back 
symptoms, nosebleeds, fatigue, 
blurred vision, foot rash, throat 
pain, aching joints, stomach pain, 
and/or headaches.

c.  State whether each of the 
veteran's claimed symptoms are 
attributable to a diagnosed illness, 
an undiagnosed illness, or a 
medically unexplained chronic 
multisymptom illness such as chronic 
fatigue syndrome, fibromyalgia, 
and/or irritable bowel syndrome.  

6.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision. 

7.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case which 
references all relevant actions taken on 
the claims for benefits, summarizes the 
evidence (including the three "buddy 
statements" submitted by the veteran in 
December 2004 and January 2005), and 
discusses all pertinent legal authority 
(including the most recent version of 38 
C.F.R. § 3.317).  Allow an appropriate 
period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


